J-S66030-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: L.J.W.                                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: B.W., NATURAL FATHER               No. 851 WDA 2015


               Appeal from the Decree Entered May 4, 2015,
         in the Court of Common Pleas of Butler County, Orphans’
                     Court, at No: O.A. No. 42 of 2014

IN RE: D.M.X.W.                               IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: B.W., NATURAL FATHER               No. 852 WDA 2015


               Appeal from the Decree Entered May 4, 2015,
         in the Court of Common Pleas of Butler County, Orphans’
                     Court, at No: O.A. No. 41 of 2014

IN RE: D.M.X.W.                               IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: B.W., NATURAL FATHER               No. 957 WDA 2015


               Appeal from the Order Entered May 8, 2015,
         in the Court of Common Pleas of Butler County, Criminal
                   Division, at No: D.P. No. 27 of 2013

IN RE: L.J.W.                                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: B.W., NATURAL FATHER               No. 958 WDA 2015


               Appeal from the Order Entered May 8, 2015,
         in the Court of Common Pleas of Butler County, Criminal
                 Division, at No: CP-10-DP-0000028-2013

BEFORE: OLSON, STABILE, and STRASSBURGER,* JJ.FILED DECEMBER 15, 2015


* Retired Senior Judge assigned to the Superior Court.
J-S66030-15



MEMORANDUM BY STABILE, J.:

     B.W. (Father) appeals from the decrees entered May 4, 2015, in the

Court of Common Pleas of Butler County, which involuntarily terminated his

parental rights to his minor sons, L.J.W., born in April of 2007, and

D.M.X.W., born in May of 2009 (collectively, the Children).1     Father also

appeals from the orders entered May 8, 2015, which changed the Children’s

permanency goals to adoption.     Additionally, Father’s counsel has filed a

motion to withdraw and brief pursuant to Anders v. California, 386 U.S.

738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).

Upon review, we grant counsel’s motion to withdraw and affirm the decrees

and orders.

     On approximately May 9, 2013, the Butler County Children and Youth

Agency (the Agency) received a report indicating that Mother was using

heroin, and that Mother and Father were “[f]ighting.” N.T., 1/12/15, at 13.

On May 10, 2013, Agency caseworker, Heather Kneiss, visited Mother’s

home to investigate the report.    Id. at 13-14.    During the visit, Mother

admitted to using heroin. Id. at 15. Mother explained to Ms. Kneiss that

Father had traveled from Pittsburgh to assist with the Children while she

went to an inpatient rehabilitation facility.      Id.   Mother entered a

rehabilitation facility on May 13, 2013, but did not complete treatment. Id.

1
   The parental rights of the Children’s mother, T.M. (Mother), were
terminated by separate decrees entered that same day. Mother is not a
party to the instant appeal.
                                   -2-
J-S66030-15


at 16.     Additionally, the Agency received information that Father may be

using drugs and failing to feed the Children. Id.

      Ms. Kneiss visited Mother’s home again on May 23, 2013. Id. During

the visit, Mother admitted to taking Vicodin that had not been prescribed to

her. Id. Father admitted to taking Vicodin, but claimed that he received it

from a dentist.    Id. at 16-17.   Father could not provide a prescription to

support this claim. Id. at 17. As a result, a safety plan was implemented,

whereby Mother and Father were to be monitored at all times while with the

Children. Id.

      Ms. Kneiss visited the home for a third time on June 11, 2013. Id.

Once there, Ms. Kneiss discovered that the safety plan had “fallen through”

the weekend before. Id. Mother admitted to continued drug use. Id. at

18. Father submitted to a drug screen, and tested positive for opiates and

cocaine.    Id. at 17-18.   Accordingly, the Children were removed from the

care of Mother and Father, and placed in foster care. Id. The Children were

placed in their current foster home on June 19, 2013, and adjudicated

dependent on August 2, 2013. Id. at 19.

      On July 29, 2014, the Agency filed petitions to terminate Father’s

parental rights to the Children involuntarily.   The Agency filed petitions to

change the Children’s permanency goals to adoption on October 21, 2014. A

combined termination and goal change hearing was held on January 12,

2015, February 23, 2015, and March 9, 2015.          During the hearing, the


                                     -3-
J-S66030-15


orphans’ court heard the testimony of Agency caseworker, Heather Kneiss;

Agency caseworker, Michelle Womer; Ms. Rebecca Toogood, who formerly

was employed at Family Pathways; Family Pathways outpatient therapist,

Sandra Booth; Agency caseworker, Aaron Williams; Family Pathways mental

health worker, Angela Simmons; Ms. Kaylie Baker, who formerly was

employed at the Ellen O’Brien Gaiser Center; Mother; and Father. Following

the hearing, on May 4, 2015, the court entered decrees terminating Father’s

parental rights.   The court also entered orders changing the Children’s

permanency goals to adoption on May 8, 2015. Father timely filed notices of

appeal on May 27, 2015, along with concise statements of errors complained

of on appeal. Father’s counsel filed an Anders brief on July 22, 2015, and

filed a motion to withdraw on July 23, 2015.

     Before reaching the merits of Father’s appeal, we must first address

counsel’s request to withdraw.   See Commonwealth v. Rojas, 874 A.2d

638, 639 (Pa. Super. 2005) (“‘When faced with a purported Anders brief,

this Court may not review the merits of the underlying issues without first

passing on the request to withdraw.’”) (quoting Commonwealth v. Smith,

700 A.2d 1301, 1303 (Pa. Super. 1997)). “In In re V.E., 417 Pa.Super. 68,

611 A.2d 1267 (1992), this Court extended the Anders principles to appeals

involving the termination of parental rights.” In re X.J., 105 A.3d 1, 3 (Pa.

Super. 2014). To withdraw pursuant to Anders, counsel must:

     1) petition the court for leave to withdraw stating that, after
     making a conscientious examination of the record, counsel has

                                    -4-
J-S66030-15


      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009)).   With respect to the third requirement of Anders, that counsel

inform the appellant of his or her rights in light of counsel’s withdrawal, this

Court has held that counsel must “attach to their petition to withdraw a copy

of the letter sent to their client advising him or her of their rights.”

Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      Additionally, an   Anders brief      must   comply   with the   following

requirements:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous;
      and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to
      the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      In the instant matter, counsel has filed a motion to withdraw,

certifying that he has reviewed the case and determined that Father’s appeal


                                     -5-
J-S66030-15


is without merit.    Counsel has attached a copy of his letter to Father,

advising him that he may obtain new counsel or raise additional issues pro

se.2   Counsel also has filed a brief that includes a summary of the history

and facts of the case, issues raised by Father, and counsel’s assessment of

why those issues are meritless, with citations to relevant legal authority.

Accordingly, counsel has substantially complied with the requirements of

Anders and Santiago. See Commonwealth v. Reid, 117 A.3d 777, 781

(Pa. Super. 2015) (observing that substantial compliance with the Anders

requirements is sufficient). We, therefore, may proceed to review the issues

outlined in the Anders brief. In addition, we must “conduct an independent

review of the record to discern if there are any additional, non-frivolous

issues overlooked by counsel.”      Commonwealth v. Flowers, 113 A.3d

1246, 1250 (Pa. Super. 2015) (footnote omitted).

       Counsel’s Anders brief raises the following issues for our review,

which we have reordered for ease of disposition.


2
  On July 28, 2015, this Court issued a per curiam order, indicating that
counsel’s letter failed to accurately advise Father of his rights, and requiring
counsel to send Father a new letter, and to file a new motion to withdraw.
On August 3, 2015, counsel filed an amended motion to withdraw, which
included a copy of counsel’s new letter to Father. However, on August 11,
2015, this Court issued an order indicating that Father’s counsel had again
misadvised Father, and instructing counsel to send another letter and file
another motion to withdraw. Father’s counsel filed a second amended
motion to withdraw on August 17, 2015. We have examined the letter
attached to counsel’s second amended motion to withdraw, and we conclude
that it sufficiently advises Father of his rights in compliance with the Anders
requirements. Additionally, we note that Father has not responded to
counsel’s motions to withdraw.
                                     -6-
J-S66030-15


     [1.] Whether the [orphans’ c]ourt erred in finding that [the
     Agency] presented clear and convincing evidence to terminate
     the parental rights of [] [F]ather, where:

          a. [] [F]ather was not given sufficient time to fix his
          problems     with   homelessness,     unemployment,
          incarceration, and drug use.

          b. Despite his obstacles, [] [F]ather and the
          [C]hildren are bonded and love each other, and
          severing that bond is detrimental to the [C]hildren’s
          well-being.

          c. The resource family alienated the [C]hildren from
          [] [F]ather by continuously making negative
          statements about him to the [C]hildren.

          d. The [] Agency and the resource family put
          obstacles in [] [F]ather’s way to make visitation
          difficult.

          e. The [C]hildren should never have been removed
          from [] [F]ather’s care at the beginning of the case.

     [2.] Whether the [orphans’ c]ourt erred in finding that [the
     Agency] presented clear and convincing evidence to change the
     goal from reunification to placement for adoption, where:

          a. [] [F]ather was not given sufficient time to fix his
          problems     with   homelessness,     unemployment,
          incarceration, and drug use.

          b. Despite his obstacles, [] [F]ather and the
          [C]hildren are bonded and love each other, and
          severing that bond is detrimental to the [C]hildren’s
          well-being.

          c. The resource family alienated the [C]hildren from
          [] [F]ather by continuously making negative
          statements about him to the [C]hildren.

          d. The [] Agency and the resource family put
          obstacles in [] [F]ather’s way to make visitation
          difficult.

                                   -7-
J-S66030-15



            e. The [C]hildren should never have been removed
            from [] [F]ather’s care at the beginning of the case.

Anders brief at 4.

      We first address whether orphans’ court erred or abused its discretion

by involuntarily terminating Father’s parental rights to the Children.        We

consider this issue mindful of our well-settled standard of review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the

                                      -8-
J-S66030-15


     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     In this case, the orphans’ court terminated Father’s parental rights

pursuant to Sections 2511(a)(1), (2), (5), (8), and (b). We need only agree

with the orphans’ court as to any one subsection of Section 2511(a), as well

as Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384

(Pa. Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).

Here, we    analyze the   court’s decision to   terminate   under   Sections

2511(a)(1) and (b), which provide as follows.

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

           (1) The parent by conduct continuing for a period of
           at least six months immediately preceding the filing
           of the petition either has evidenced a settled purpose
           of relinquishing parental claim to a child or has
           refused or failed to perform parental duties.

                                    ***

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall
      not consider any efforts by the parent to remedy the conditions


                                   -9-
J-S66030-15


      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

      To meet the requirements of Section 2511(a)(1), “the moving party

must produce clear and convincing evidence of conduct, sustained for at

least the six months prior to the filing of the termination petition, which

reveals a settled intent to relinquish parental claim to a child or a refusal or

failure to perform parental duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa.

Super. 2008) (citing In re Adoption of R.J.S., 901 A.2d 502, 510 (Pa.

Super. 2006)). The court must then consider “the parent’s explanation for

his or her conduct” and “the post-abandonment contact between parent and

child” before moving on to analyze Section 2511(b).         Id.   (quoting In re

Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1998)).

      This Court has explained that a parent does not perform his or her

parental duties by displaying a “merely passive interest in the development

of the child.” In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004), appeal

denied, 872 A.2d 1200 (Pa. 2005) (quoting In re C.M.S., 832 A.2d 457, 462

(Pa. Super. 2003), appeal denied, 859 A.2d 767 (Pa. 2004)).                Rather,

“[p]arental duty requires that the parent act affirmatively with good faith

interest and effort, and not yield to every problem, in order to maintain the

parent-child relationship to the best of his or her ability, even in difficult

circumstances.”    Id. (citation omitted).     Notably, incarceration does not

relieve a parent of the obligation to perform parental duties.                    An

incarcerated   parent   must   “utilize   available   resources   to   continue    a

                                     - 10 -
J-S66030-15


relationship” with his or her child. In re Adoption of S.P., 47 A.3d 817,

828 (Pa. 2012) (discussing In re Adoption of McCray, 331 A.2d 652 (Pa.

1975)).

     Instantly, the orphans’ court found that Father failed to perform

parental duties for the six months preceding the filing of the termination

petitions. Orphans’ Court Opinion, 5/4/15, at 12.3 The court reasoned that

Father “barely attended visits with the [C]hildren, let alone provide[d] them

with the love and support necessary for their physical and mental well-

being.” Id.

     After a thorough review of the record in this matter, we conclude that

the orphans’ court did not err or abuse its discretion by terminating Father’s

parental rights pursuant to Section 2511(a)(1). During the termination and

goal change hearing, Agency caseworker, Michelle Womer, testified that she

was assigned to this matter on July 16 or 17, 2013. N.T., 1/12/15, at 24.

Ms. Womer prepared the Children’s permanency plans.            Id. at 24-25.

Pursuant to the permanency plans, Father was required to enhance his

parenting skills, and provide appropriate care and supervision for the

Children. Id. at 25. Father was to participate in parenting programs and

participate in parenting instruction during visitation.       Id. at 25-26.

Additionally, Father was required to remain free from drug addiction in order

to provide for the Children’s emotional and physical needs.       Id. at 26.

3
  The orphans’ court filed a separate opinion in support of the decrees
terminating Father’s parental rights for each of the Children. However, the
opinions are nearly identical, and separate citations are not required.
                                    - 11 -
J-S66030-15


Father   was   to    follow    the   recommendations        of    a    drug   and   alcohol

assessment, sign releases for any and all drug and alcohol treatment, and

complete three drug tests per week. Id. at 27.

     Agency caseworker, Aaron Williams, testified that he has been

assigned to this matter since March of 2014. Id. at 79. Mr. Williams had no

information to suggest that Father has completed any of his permanency

plan objectives.      Id. at 100.       Father did not participate in any parenting

instruction. Id. at 89. Father did complete a drug and alcohol assessment

in June of 2014.           Id. at 87.     As a result of this assessment, it was

recommended         that    Father   attend     Turning   Point   Rehabilitation.      Id.

However, Father left the facility against medical advice on approximately

July 8, 2014. Id. Father has not reported that he has been involved in any

drug treatment since that time.           Id.   Mr. Williams also stated that Father

“hasn’t been very compliant” with drug screens. Id. at 88. On October 28,

2014, Father tested positive for cocaine.4                 Id.        Additionally, to the

knowledge of Mr. Williams, Father has no legal source of income. Id. at 98.

Father has not had an address and appears to lack stable housing. Id. at

97-98.

     Ms. Rebecca Toogood testified that she formerly was involved in this

matter as an employee at Family Pathways. Id. at 39. Most notably, Ms.

Toogood assisted with supervised visitation between Father and the

4
 Father also tested positive for cocaine on January 29, 2014, and April 16,
2014. See Exhibit 1 (results of drug screens collected on January 29, 2014,
and April 16, 2014).
                                           - 12 -
J-S66030-15


Children. Id. at 40. Between January 29, 2014, and July 2, 2014, Father

participated in two of twenty-three scheduled visits.         Id. at 41-42.         The

twenty-one    visits   that   were   missed     were   canceled   due   to   lack    of

confirmation by Father. Id. at 42. Ultimately, Father was removed from the

visitation schedule due to a lack of participation. Id. at 45. Father’s only

explanation for failing to attend visits was that “it was difficult to come to

Butler.” Id. at 53.

      Ms. Sandra Booth testified that she is an outpatient therapist at Family

Pathways, and that she has been providing therapeutic supervised visits in

this matter since November 4, 2014. Id. at 54. Ms. Booth explained that

Father confirmed his attendance for three out of ten scheduled visits, but

attended only two visits. Id. at 56. Both visits had to be ended early due to

Father’s erratic behavior and impaired mental state.         Id. at 62; Exhibit 3

(report from Family Pathways dated January 8, 2015) at 4 (unnumbered

pages).

      Father stated that he spends time living in both Butler and Pittsburgh,

but that “I am in Pittsburgh a lot.” N.T., 3/9/15, at 10. When Father is in

Pittsburgh, he lives with his sister. Id. at 11. When Father is in Butler, he

stays with friends. Id. Father stated that he is employed by his uncle, who

owns a “property management business and I work with him, . . . keeping

up the properties.” Id. Father admitted that he did not attend visits with

the Children consistently.     Id. at 7.      Father explained that, “I was in a

hospital a lot,” because “I had injuries to my hands and I had surgery on my

                                       - 13 -
J-S66030-15


shoulder. I had an infection in my blood.” Id. Father specified that he was

hospitalized for the infection “around October 2013 . . . .” Id. at 8. Father

did not indicate when he injured his hands or had surgery on his shoulder,

although he claimed that the injury to his hands took place when “I was

working with my uncle a[]while back and I got hurt working for him on a job

real bad.” Id. at 7. Father conceded that he was incarcerated from early

February until early March of 2015, because he “[d]idn’t report to

probation.”   Id. at 9.   Father also was incarcerated in 2014 for about a

month, for reasons that are not clear from the record.5 Id. at 10. Father

stated that had an additional probation violation in 2014 for failing to report.

Id. Father acknowledged that he has failed to comply with his service plan.

Id. at 11. Father claimed that he one day will be able to obtain housing and

income and stay out of jail, and that “I just need more time.” Id. at 12.

      Thus, the record supports the finding of the orphans’ court that Father

refused or failed to perform parental duties for a period of at least six

months prior to the filing of the petitions to terminate his parental rights on

July 29, 2014.    Father made minimal efforts to complete the objectives

outlined in the Children’s permanency plans.       Moreover, Father attended

only two of his scheduled visits during the relevant six months.       While it

appears that Father was incarcerated for about a month during this period,



5
 The Children’s permanency plans indicate that Father was incarcerated on
March 5, 2014, and released on April 4 or 5, 2014. Exhibit 1 (July 2014
permanency plans) at B-1.
                                     - 14 -
J-S66030-15


the record does not reveal that Father made any attempt at maintaining a

relationship with the Children while in jail. Father is not entitled to relief.

      We next consider whether the orphans’ court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(b). We have

discussed our analysis under Section 2511(b) as follows.

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Here, the orphans’ court concluded that terminating Father’s parental

rights would best serve the needs and welfare of the Children.           Orphans’



                                      - 15 -
J-S66030-15


Court Opinion, 5/4/15, at 16-17.         The court emphasized that the Children

are bonded with their foster parents, and that, “a bond with Father, if any

exists at all, is minimal.” Id. at 16.

      We again conclude that the orphans’ court did not abuse its discretion.

Ms. Womer testified that she visited the Children once per month at their

current foster home, and had “lots of contact” with the Children’s foster

mother. N.T., 1/12/15, at 30. It took some time for the Children to adjust

to their foster placement, but “once they adjusted, they soared. . . . [T]he

improvements I saw in the [C]hildren’s behavior upon first getting the case

and the middle of the case was outstanding.” Id. Ms. Womer stated that

the Children are bonded with their foster parents. Id. at 31. Similarly, Mr.

Williams testified that he visits the Children at their foster home every thirty

days. Id. at 95. The Children are doing well in the foster home and appear

to be bonded with their foster parents. Id. at 95-96. The foster parents are

pre-adoptive. Id. at 96-97.

      Family Pathways permanency facilitator, Miranda Wilburn, testified

that she has been visiting the Children at their foster home since June of

2014. Id. at 70-71. Ms. Wilburn believed that the Children’s foster parents

have an adequate home, and can meet the Children’s needs. Id. at 74. The

Children seek out their foster parents for comfort and security. Id. at 72.

      Ms. Toogood testified that Father and the Children initially did not

interact during their visits together.       Id. at 42.   When Father and the


                                     - 16 -
J-S66030-15


Children finally did interact, their interaction “appeared to be guarded.”6 Id.

When Father visited the Children with Mother in September of 2014, Father

“spent most of the visit talking to [Ms. Toogood] about his toothache. He

had been to the dentist and was in extreme pain . . . .” Id. at 46. Father

also requested that the Children be moved to a different foster home

because the Children referred to their foster parents as “mom and dad,”

which irritated Father. Id.

      Thus, the record supports the conclusion of the orphans’ court that it

would best serve the Children’s needs and welfare to terminate Father’s

parental rights. As observed by the orphans’ court, the Children are thriving

in foster care, and are bonded with their foster parents. In contrast, Father

has barely even seen the Children since they were placed in foster care.

While there is some evidence in the record that the Children maintain a

degree of affection for Father, it is clear that any possible bond is

outweighed by Father’s complete inability to care for the Children, and by


6
  A report from Family Pathways, dated January 22, 2014, provides a similar
description of the visits between Father and the Children. See Exhibit 1
(report from Family Pathways dated January 22, 2014) at 4 (observing that
the Children “appeared to be hesitant and distracted in [Father’s] presence”
during a visit on November 6, 2013). However, a later report from Family
Pathways, dated July 3, 2014, provides a more positive assessment.
According to the report, D.M.X.W. “appeared close” to Father during a visit
on January 29, 2014, and referred to Father as “Daddy.” Exhibit 1 (report
from Family Pathways dated July 3, 2014) at 3. During a visit on April 16,
2014, D.M.X.W. was initially hesitant, “but then appeared to open up
quickly,” and informed Father that “I still love you.” Id. L.J.W. “often asked
[Father] to pretend play with him,” and both of the Children “were very
interactive with [Father].” Id.
                                    - 17 -
J-S66030-15


the Children’s need for permanence and stability. See C.D.R., 111 A.3d at

1220 (concluding that the appellant mother’s bond with C.D.R was

outweighed by the mother’s “repeated failure to remedy her parental

incapacity,” and by C.D.R.’s need for permanence and stability). No relief is

due.

       Next, we consider whether the orphans’ court abused its discretion by

changing the Children’s permanency goals to adoption.

       [T]he standard of review in dependency cases requires an
       appellate court to accept the findings of fact and credibility
       determinations of the trial court if they are supported by the
       record, but does not require the appellate court to accept the
       lower court’s inferences or conclusions of law. Accordingly, we
       review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

             Pursuant to [42 Pa.C.S.A.] § 6351(f) of the Juvenile Act,
       when considering a petition for a goal change for a dependent
       child, the juvenile court is to consider, inter alia: (1) the
       continuing necessity for and appropriateness of the placement;
       (2) the extent of compliance with the family service plan; (3) the
       extent of progress made towards alleviating the circumstances
       which    necessitated      the   original placement;     (4)   the
       appropriateness and feasibility of the current placement goal for
       the children; (5) a likely date by which the goal for the child
       might be achieved; (6) the child’s safety; and (7) whether the
       child has been in placement for at least fifteen of the last
       twenty-two months. The best interests of the child, and not the
       interests of the parent, must guide the trial court. As this Court
       has held, a child’s life simply cannot be put on hold in the hope
       that the parent will summon the ability to handle the
       responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations and

quotation marks omitted).


                                     - 18 -
J-S66030-15

     For the reasons discussed throughout this memorandum, we again

conclude that the orphans’ court did not abuse its discretion. The Children

are doing well in foster care and are bonded with their foster parents.

Meanwhile, Father abandoned the Children and failed to advance toward the

completion of the Children’s permanency plans. Adoption clearly will serve

the needs and welfare of the Children by providing them with a stable and

permanent home.

     Accordingly, our independent review of Father’s claims demonstrates

that they do not entitle him to relief.   Moreover, our review of the record

does not reveal any non-frivolous issues overlooked by counsel. Flowers,

113 A.3d 1246, 1250.      Therefore, we grant counsel’s motion to withdraw,

and affirm the orphans’ court’s decrees and orders.

     Motion to withdraw granted. Decrees affirmed. Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/15/2015




                                    - 19 -